     Case 19-02234-CL13        Filed 06/20/19    Entered 06/20/19 14:11:42      Doc 21       Pg. 1 of 4




     Ahren A. Tiller, Esq. (SBN: 250608)
 1   Anika Renaud-Kim, Esq. (SBN: 272850)
     Bankruptcy Law Center, APC
 2   1230 Columbia St., Suite 1100
     San Diego, CA 92101
 3   Phone: (619) 894-8831
     Fax: (866) 444-7026
 4
     Attorney for Debtors
 5   Kory R. McCarthy and Katlyn L. McCarthy
 6

 7
                               UNITED STATES BANKRUPTCY COURT
 8
                               SOUTHERN DISTRICT OF CALIFORNIA
 9

10    In Re:                                      )   Case No.: 19-02234-CL13
                                                  )
11    KORY R. MCCARTHY                            )   Chapter 13
      KATLYN L. MCCARTHY                          )
12                                                )   DEBTORS’ OPPOSITION TO TRUSTEE’S
                                                  )   OBJECTION TO CONFIRMATION OF
13                                       Debtors. )   CHAPTER 13 PLAN AND MOTION TO
      _                                           )   DISMISS
14                                                )
                                                  )   Date: July 31, 2019
15                                                )   Time: 10:00 am
                                                  )   Dept. 5
16                                                )
                                                  )
17                                                )   Honorable Christopher Latham
                                                  )
18

19
               Comes now, Debtors, Kory R. McCarthy and Katlyn L. McCarthy, by and through their
20
     attorney of record, Ahren A. Tiller, of the Bankruptcy Law Center, A Professional Corporation,
21
     and file the following OPPOSITION TO DAVID L. SKELTON, THE STANDING CHAPTER
22
     13 TRUSTEE, (hereinafter “Trustee”)’s OBJECTION TO CONFIRMATION OF CHAPTER 13
23
     PLAN, based upon the record, argument at hearing if any, and the following Points and
24
     Authorities in Support:
25

26

27

28



                          OPPOSITION TO TRUSTEE’S OBJECTION OF CHAPTER 13 PLAN
                                                  - 1 -
     Case 19-02234-CL13        Filed 06/20/19      Entered 06/20/19 14:11:42       Doc 21     Pg. 2 of 4




 1                                                  I.
 2                                     STATEMENT OF FACTS
 3     1.   On April 18, 2019, the Debtors filed the above-captioned Chapter 13 Bankruptcy Case
 4          (See ECF No. 1).
 5     2.   On May 31, 2019, the initial 341(a) meeting of creditors was held.
 6     3.   At the initial 341(a) hearing, the Trustee indicated that he would be filing an objection to
 7          confirmation of the chapter 13 plan.
 8     4.   On June 6, 2019, the Chapter 13 Trustee filed his Objections to Confirmation of Chapter
 9          13 Plan and Motion to Dismiss (See ECF No. 16). The Trustee stated in his Motion the
10          following as the basis for his objections (In bold):
11                      i. The Debtors have failed to apply all projected disposable income to
12                         the Plan for a period of not less than the applicable commitment
13                         period.
14                         a. Debtors are paying for motorcycle at the expense of unsecured
15                             creditors.
16                         b. Tax refunds are not being prorated on Schedule I.
17                         c. Provide proof of lower income stated on Schedule I for both
18                             husband and wife.
19                         d. Trustee disputes 122C-2 at lines: 9(deduction overstated by $337),
20                             17 (meal deduction is not ongoing +$318.50). 23 (provide proof of
21                             telecommunication costs which do not include cell phone, internet
22                             service or landline +$60), 30 (provide proof and basis for this
23                             deduction +$39), 36 multiplier is only 7.9% +$119.64).
24                         e. The Debtors’ own 122C-2 calculation would require a distribution
25                             to unsecured creditors of $50,599. Assuming Lanning applies and
26                             correcting for the income difference, the Trustee calculates a
27                             required distribution of at least $46,140 to unsecured creditors.
28



                        OPPOSITION TO TRUSTEE’S OBJECTION OF CHAPTER 13 PLAN
                                                - 2 -
     Case 19-02234-CL13         Filed 06/20/19     Entered 06/20/19 14:11:42       Doc 21   Pg. 3 of 4




 1                      ii. The Plan is not proposed in good faith or does not comply with Code
 2                          provisions.
 3                          a. Debtors are paying for a motorcycle through the plan, despite
 4                          already having two relatively new vehicles. It is not reasonable to
 5                          make the Debtors’ unsecured creditor subsidize the $11,111 cost of an
 6                          unnecessary vehicle.
 7

 8                                             ARGUMENT
 9          Debtor’s counsel has met and conferred with Trustee regarding the above objections and
10   has filed a modified plan dated June 20, 2019 to resolve the objections. Debtors are surrendering
11   the motorcycle, as such there a higher pro rata available for unsecured creditors.
12                                                   III.
13                                            CONCLUSION
14          WHEREFORE, based on foregoing, Debtor respectfully requests Trustee’s Objections to
15   Confirmation of Chapter 13 Plan and Motion to Dismiss be denied.
16

17
     Dated this June 20, 2019                                Submitted By:
18
                                                       Bankruptcy Law Center, APC
19
                                                   By: /s/ Ahren A. Tiller
20                                                    Ahren A. Tiller, Esq.
                                                      Attorney for Debtor
21

22

23

24

25

26

27

28



                        OPPOSITION TO TRUSTEE’S OBJECTION OF CHAPTER 13 PLAN
                                                - 3 -
     Case 19-02234-CL13          Filed 06/20/19   Entered 06/20/19 14:11:42       Doc 21     Pg. 4 of 4




                                             PROOF OF SERVICE
 1

 2
     I, Keziah Reyes, the undersigned, declare and certify as follows:
 3

 4          I am over the age of eighteen years and not a party to the within action and employed in
     the County of San Diego, State of California. I am employed in the office of Bankruptcy Law
 5   Center, by members of the Bar of the State of California who are admitted to practice in the
     above-entitled Court and I made the service referred to below at their direction. My business
 6
     address is 1230 Columbia St., Ste 1100 San Diego, Ca 92101.

 7
     On June 20, 2019, I served true and correct copies of the following documents:

 8
     (1)    Opposition to Trustee’s Objection to Confirmation

 9
     By the following method(s): via NEF

10
     On the following parties:

11
     (1)   David L. Skelton, Trustee
           admin@ch13.sdcoxmail.com;dskelton13@ecf.epiqsystems.com
12

13
            Executed on June 20, 2019, at San Diego, California.
14
                                                                  /s/ Keziah Reyes
15
                                                                  Keziah Reyes
16                                                                Paralegal
                                                                  Bankruptcy Law Center
17                                                                1230 Columbia St., Ste 1100
                                                                  San Diego, Ca 92101
18

19

20

21

22

23

24

25

26

27

28



                        OPPOSITION TO TRUSTEE’S OBJECTION OF CHAPTER 13 PLAN
                                                - 4 -
